FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 06-50051
                Plaintiff-Appellee,                D.C. No.
               v.                             CR-05-00072-DOC-
JOEL BOYD,                                            01
             Defendant-Appellant.
                                                  OPINION

         Appeal from the United States District Court
            for the Central District of California
          David O. Carter, District Judge, Presiding

                   Submitted March 9, 2007*
                      Pasadena, California

                      Filed March 23, 2007

      Before: Alfred T. Goodwin, Robert R. Beezer, and
             Richard C. Tallman, Circuit Judges.

                       Per Curiam Opinion




  *This panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

                                3477
3478              UNITED STATES v. BOYD


                      COUNSEL

Michael J. Khouri, Buckner, Khouri, Chavos & Mirkovich,
Costa Mesa, California, for the defendant-appellant.

Donald F. Gaffney, Assistant United States Attorney, Los
Angeles, California, for the plaintiff-appellee.
                    UNITED STATES v. BOYD                 3479
                         OPINION

PER CURIAM:
   Boyd and his cohorts robbed Cash Plus at gunpoint of
$26,000 and were convicted. Boyd appeals, contending that
the government failed to prove two requisite elements of a
Hobbs Act conviction: (1) that Cash Plus was engaged in
interstate commerce; and (2) that the robbery in any way
obstructed, delayed, or affected interstate commerce. See 18
U.S.C. § 1951(a).
   [1] The government proved that Cash Plus, although owned
by a domestic California corporation, operated a Western
Union money transfer business, cashed government checks,
and provided ATM services that allowed customers to access
bank accounts outside of California. Western Union money
transfers generated in the Cash Plus store were cleared elec-
tronically through a clearing house in Missouri. The record
shows that the robbery caused the Cash Plus store to close
early the day of the robbery and left it without funds with
which to open the next business day. The district court cor-
rectly concluded that the evidence was sufficient to permit
any rational trier of fact to find beyond a reasonable doubt
that Cash Plus was engaged in interstate commerce, see Pen-
sacola Tel. Co. v. W. Union Tel. Co., 96 U.S. 1, 9-10 (1877),
and that Boyd’s robbery of Cash Plus potentially impacted
interstate commerce. See United States v. Atcheson, 94 F.3d
1237, 1243 (9th Cir. 1996).
   [2] The “substantially affects” language in United States v.
Lopez, 514 U.S. 549, 558-59 (1995), and United States v.
Morrison, 529 U.S. 598, 609 (2000), does not displace our
cases requiring only a de minimis effect on interstate com-
merce to support a Hobbs Act prosecution. See United States
v. Lynch, 437 F.3d 902, 908-09 (9th Cir. 2006) (en banc) (per
curiam); United States v. Rodriguez, 360 F.3d 949, 955 (9th
Cir. 2004).
   AFFIRMED.